Rao, Chief Judge:
The merchandise covered by the protests listed in the schedule annexed to this decision and made a part hereof, consists of raincoat cases, rainboot cases, and rainbonnet cases which were assessed with duty at the rate of 20 per centum ad valorem by similitude, as provided in paragraph 1559(a) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1954, to other manufactures, wholly or in chief value of cotton, not specially provided for, under paragraph 923 of said tariff act, as modified by the Protocol of Terms of Accession by Japan to the General Agreement on Tariffs and Trade, 90 Treas. Dec. 234, T.D. 53865, supplemented by Presidential notification, 90 Treas. Dec. 280, T.D. 53877.
It is claimed in said protests that said merchandise consists of the usual containers of the raincoats, rainboots, and rainbonnets, with which they were imported, and, hence, it is dutiable at the rate of 12% per centum ad valorem, by similitude as provided in said paragraph 1559(a), as amended, supra, to other manufactures composed wholly or in chief value of india rubber, not specially provided for, finished or unfinished, under paragraph 1537 (b) of said tariff act, as modified by the General Agreement on Tariffs and Trade, 82 Treas. Dec. 305, T.D.51802.
These protests have been submitted for decision upon a written stipulation of counsel for the respective parties hereto which reads as follows:
IT IS STIPULATED AND AGKEED by and between counsel lor the plaintiffs and the Assistant Attorney General for the United States:
That the items marked “A”, and checked KCB GG JT (Import Spec’s Initials) by Import Specialist Robert C. Brucatp, George *97Gaines, John Thompson (Import Spec’s Name) on the invoices covered by the protests enumerated on the schedule attached hereto and made a part hereof, and assessed with duty at 20 per centum ad valorem under the provisions of paragraph 923, Tariff Act of 1930, as modified and paragraph 1559 of said Act, as amended, consist of raincoat cases, rainboot cases, and rainbonnet cases, claimed dutiable at 12y2 per centum ad valorem within paragraph 1537 (b) of said Act, as modified, and paragraph 1559, as amended, supra, as manufactures wholly or in chief value of india rubber, not specifically provided for, other.
That the raincoats, rainboots, and rainbonnets were classified within paragraph 1537(b), supra, and paragraph 1559, supra, at 12i/> per centum ad valorem.
That said cases are, in fact, the usual containers of said raincoats, rainboots, and rainbonnets, and are not, in fact, separate articles of commerce.
That the protests enumerated on the schedule attached hereto and made a part hereof be deemed submitted on this stipulation, the protests being limited to the items marked with the letter “A”, as aforesaid.
Upon the agreed statement of facts, we hold that the merchandise here in question, identified by invoice items, marked and checked as aforesaid, is dutiable at the rate of 12y2 per centum ad valorem, as the usual containers of raincoats, rainboots, and rainbonnets, which are classifiable by similitude, as provided in said paragraph 1559(a), as amended, to other manufactures composed wholly or in chief value of india rubber, not specially provided for, finished or unfinished, under paragraph 1537 (b) of said act, as modified, supra. The claim in the protest to that effect is sustained. All other claims are, however, overruled.
Judgment will be entered accordingly.